Citation Nr: 1411051	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-08 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an effective date earlier than April 21, 2006, for a grant of service connection for degenerative disc disease of the cervical spine and cervical radiculopathy of the bilateral upper extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Marotta

INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970 and November 1990 to May 1991.  The Veteran also had a period of active duty for training from January 1980 to September 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In December 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans' Law Judge.  A transcript is associated with the claims file. 


FINDINGS OF FACT

1.  The Veteran originally filed a claim for service connection for back and neck pain on August 27, 1995. 

2.  In October 1995, the RO sent the Veteran a letter stating that based on information received from the East Orange VA Medical Center, the Veteran withdrew his claim.

3.  In March 1996, the Veteran's representative submitted a letter stating that the Veteran did not withdraw his claim.  

4.  In a November 1997 Board hearing, the Veteran clarified that he was seeking service connection for a lumbar spine condition and a cervical spine condition. 

CONCLUSION OF LAW

The criteria for an effective date of August 27, 1995, for a grant of service connection for degenerative disc disease of the cervical spine and cervical radiculopathy of the bilateral upper extremities have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.156, § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

II.  Earlier Effective Date

The effective date for the grant of service connection is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(b)(2)(i).

The Veteran filed an original claim for service connection which was date-stamped as received at VA on August 27, 1995.  The Veteran indicated that he was seeking service connection (in relevant part) for "knees & back pain also neck & elbow joints."  Under treatment received in service, the Veteran indicated that he had back and neck pain in January 1991.  The Veteran also submitted service treatment records dated April 1991 that document neck pain and a demobilization evaluation that noted a cervical spine strain.  

In October 1995, the RO sent the Veteran a letter noting that his "claim" would not be processed because the East Orange VA Medical Center indicated that the Veteran withdrew his claim.  He was instructed that if he disagreed with the determination, he should indicate why; he was provided with appellate rights.  In March 1996, the Veteran's representative sent a letter to the RO stating that the Veteran did not withdraw his claim.  In a February 1997 rating decision, the RO denied service connection (in relevant part) for "back and multiple joint pain."  

The Veteran appealed and in a November 1997 RO hearing, the Veteran's representative clarified that the Veteran was seeking service connection for a lumbar and cervical spine condition.  

The Veteran referenced his claim for neck pain in statements dated May 1997, July 1997, November 1997, April 1999, and April 2006.  Specifically, in July 1997, the Veteran submitted medical records and the following note: "Enclosed is a reading of an MRI I took last month.  Further evidence to support my claim of back and neck pain."  The Veteran also submitted medical records showing current treatment dated May 1997, June 1997, July 1997, July 1999, August 1999, and July 2003.  

A July 2003 Board decision denied service connection for a multiple joint disorder and remanded the Veteran's claim for service connection for his low back.  In the Introduction of that decision, the Board noted that the Veteran had raised a claim of service connection for a cervical spine condition and referred the claim to the RO for appropriate action.  

In October 2005, the Veteran submitted a claim for an increased rating for his low back condition.  The Veteran was afforded a VA examination in November 2005.   In a letter dated November 2005, received in April 2006, the Veteran complained about the VA examination stating: "I also mention[ed] my upper back and neck pain.  [The VA examiner] said that he didn't know anything about it and that he was only concern[ed] with my lower back."  An April 2006 deferred rating decision referred the Veteran's "new" claim for a neck disorder and the Veteran received notice of VA's duty to assist in May 2006.  

A January 2009 Board decision granted service connection for a neck disorder.  In relevant part, the Board decision noted that the "evidence of record provides a basis to establish service connection for a neck disorder in view of documented in-service cervical strain, continuity of symptoms from early-1995 onwards, and what the Board reasonably interprets as favorable medical evidence."  In a February 2009 rating decision, the RO effectuated the Board decision and granted service connection for degenerative disc disease of the cervical spine and bilateral cervical radiculopathy of the upper extremities, effective April 21, 2006.  

Based on the evidence of record, the Board finds that the Veteran submitted a claim for a neck disorder on August 27, 1995 in which he specifically referred to the neck.  Although the Veteran raised his claim again on numerous occasions, including a Board hearing, the Veteran's neck disorder claim was not recognized and adjudicated until April 2006.  In October 1995, the RO notified the Veteran that his "claim" would not be processed, without specifying the exact nature of the claim.  The Veteran's representative notified the RO in March 1996 that the Veteran had not withdrawn the claim.  The October 1995 letter notified the Veteran that he could disagree with the determination; the March 1996 response was a notice of disagreement.  That notice of disagreement was never acted on by the RO.  In the July 2003 Board decision, a claim of service connection for a neck disorder was referred to the RO for action because it had been "raised" by the record.  The Board finds that the Veteran's claim of service connection for a neck disability was pending since it was initially filed in August 1995 until it was granted in the January 2009 Board decision as the RO never explicitly denied service connection and none of the rating decisions can be read as implicit denials.  Cogburn v. Shinseki, 24 Vet. App. 205 (2010).  The Board decision clearly did not deny the claim because it referred it to the RO for action.  

Thus, having determined that the Veteran's initial claim of service connection for a neck disability was pending since August 1995, the Veteran is entitled to an effective date for his award of service connection for degenerative disc disease of the cervical spine and cervical radiculopathy of the bilateral upper extremities of August 27, 1995, the date of claim.  

ORDER

An effective date of August 27, 1995, for the grant of service connection for the grant of service connection for degenerative disc disease of the cervical spine and cervical radiculopathy of the bilateral upper extremities is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


